Order entered March 8, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-01317-CV

                      THE ESTATE OF MAX D. HOPPER, DECEASED

                            On Appeal from the Probate Court No. 1
                                     Dallas County, Texas
                             Trial Court Cause No. PR-11-03238-1

                                              ORDER
       Before the Court is court reporter Jackie Galindo’s March 6, 2019 letter requesting an

additional four to six weeks to file the record. We GRANT the request to the extent we

ORDER the record be filed no later than April 15, 2019. Because the record was first due

November 29, 2018, we caution Ms. Galindo that failure to comply with this order may result in

an order that she not sit as a court reporter until the record is filed.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Brenda

Hull Thompson, Presiding Judge of Probate Court No. 1; Ms. Galindo; and, the parties.

                                                         /s/   KEN MOLBERG
                                                               JUSTICE